United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3275
                       ___________________________

                             Henry Alfredo Moran

                            lllllllllllllllllllllPetitioner

                                          v.

             Loretta E. Lynch, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                         Submitted: September 22, 2016
                           Filed: September 30, 2016
                                 [Unpublished]
                                 ____________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan citizen Henry Alfredo Moran petitions for review of an order of
the Board of Immigration Appeals upholding an immigration judge’s denial of his
application for asylum and withholding of removal. After careful consideration of
those matters that are properly before us, we conclude that substantial evidence
supports the denial of relief. See Davila-Mejia v. Mukasey, 531 F.3d 624, 627, 629
(8th Cir. 2008). The petition is denied. See 8th Cir. R. 47B.




                                       -2-